DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims require a sound that is higher than an audible frequency but does not define to whom it would be inaudible to.  It is known that animals hear in different ranges than people, and even people lose ability to hear higher frequencies as they age.  This limitation is indefinite.  For the purpose of this review any generated sound will meet this limitation since all sound is inaudible to some.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (U.S. Pat. No. 7,909,585) in view of Chou (U.S. Pat. No. 10,107,278).
Regarding claim 1, Clancy discloses an engine apparatus comprising: 
an engine (300 taken as the single skid system disclosed in col. 11, lines 20-25 which includes the compressors as part of the engine); and 
Clancy does not disclose a specific sound generator configured to generate a specific sound having a higher frequency than an operation sound of the engine in synchronization with timing of a top dead center of a specific cylinder of the engine.
Chou, which deals in alarms, teaches a specific sound generator configured to generate a specific sound having a higher frequency than an operation sound of the engine in synchronization with timing of a top dead center of a specific cylinder of the engine (Col. 5, lines 13-35 discloses how the sound generator performs a high frequency alarm in an overpressure condition of a cylinder of this engine system).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Clancy with the alarm of Chou because Clancy discloses having an alarm during overpressure conditions in col. 5, lines 1-16 but does not state how this would work and so Chou informs one of ordinary skill how to produce an alarm for a compressor during overpressure conditions.
Regarding claim 2 which depends from claim 1, Clancy discloses wherein the specific sound is a sound having a higher frequency than an audible frequency range (as per 112 rejection above this is addressed by the reference).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (U.S. Pat. No. 7,909,585) in view of Chou (U.S. Pat. No. 10,107,278) as applied to claim 1 above and in view of Follmar (U.S. Pub. No. 2018/0163711).
Regarding claim 3 which depends from claim 1, Chou discloses
the specific sound generator is configured to generate the specific sound in synchronization with the timing of the top dead center of the specific cylinder (col. 5, lines 13-35 performs a noise in synchronization with the TDC).
Chou does not disclose a crank angle sensor configured to detect a crank angle of the engine, wherein: 
the specific sound generator is configured to estimate the timing of the top dead center of the specific cylinder based on the detected crank angle.
Follmar, which deals in compressor monitoring, teaches a crank angle sensor (disclosed in the last lines of paragraph 7) configured to detect a crank angle of the engine, wherein: 
the specific sound generator is configured to estimate the timing of the top dead center of the specific cylinder based on the detected crank angle (paragraph 7 discloses how this is used to determine the TDC of the compressor piston).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chou with the monitoring of the compressor of Follmar because this helps to indicate the health of the compressor (paragraph 7).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (U.S. Pat. No. 7,909,585) in view of Chou (U.S. Pat. No. 10,107,278) as applied to claim 1 above, further in view of Napoletano (U.S. Pub. No. 2012/0134504).
Regarding claim 4 which depends from claim 1, Clancy discloses wherein:
the engine is accommodated in an engine compartment (the skids); 
the specific sound generator is disposed in the engine compartment or attached to a wall part of the engine compartment (addressed by Chou)
Clancy does not disclose that the compartment is of a vehicle or and the noise detection system further comprises: a sound collector configured to collect a sound in the engine compartment; and an estimator configured to estimate presence or absence and timing of generation of a noise based on the sound collected by the sound collector.
Napoletano, which deals in sound generation, teache of a vehicle (paragraph 4 discloses a vehicle) or and the noise detection system further comprises: a sound collector (paragraph 20 microphone) configured to collect a sound in the engine compartment; and an estimator configured to estimate presence or absence and timing of generation of a noise based on the sound collected by the sound collector (105).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Clancy with the microphone and estimator of Napoletano because this allows for better sound generation as per the “background” section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747